Citation Nr: 1729377	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  17-03 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an earlier effective date prior to June 5, 2015 for the grant of special monthly pension based on the need for aid and attendance.


ATTORNEY FOR THE BOARD

R. Dodd, Counsel











INTRODUCTION

The Veteran served on active duty from November 1952 to October 1954. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision by the Department of Veterans Affairs (VA) Philadelphia Pension Center in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the medical evidence of record shows that he was in need of aid and attendance of another prior to the results of the June 5, 2015 VA outpatient treatment assessment.  A review of the claims file reveals that both the Veteran and the December 2016 statement of the case (SOC) referenced a document received July 10, 2013, which indicated that the Veteran needed assistance preparing meals and managing medication.  However, further review of the claims file does not reveal that such record is currently associated with it.

Accordingly, the Veteran's issue must be remanded to the AOJ so that such record may be located and associated with the claims file.

Finally, as this matter is being remanded for the reason set forth above, any additional treatment records as may be relevant should be sought.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of any additional medical care providers, VA and non-VA, the records of which he wants considered in this matter. After the Veteran has signed the appropriate releases, those records should be sought and associated with the claims folder.

2. Thereafter, the AOJ should associate with the claims file, a copy of the document identified in the December 2016 Statement of the Case, as a "Medical Statement for Consideration of Aid & Attendance, received July 10, 2013." 

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, re-adjudicate the claim. If the claim remains denied, provide a supplemental statement of the case to the Veteran. After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




